Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6, 12-14, and 16-17 directed to an allowable. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 7-11, and 15, directed to different species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/17/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: A light-emitting thyristor comprising: inter alia, first, second, third, and fourth semiconductor layer  “wherein a part of the first semiconductor layer is an active layer adjacent to the second semiconductor layer, a dopant concentration of the active layer is higher than or equal to a dopant concentration of the third semiconductor layer, a thickness of the third semiconductor layer is thinner than a thickness of the second semiconductor layer, and a dopant concentration of the second semiconductor layer is lower than the dopant concentration of the third semiconductor layer” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
	Claims 2-17 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Furuta et al. (US 20170219952 A1; hereinafter Furuta) discloses a light-emitting thyristor comprising (Fig.12-13; [0083]-[0093]): a first semiconductor layer (61; Fig 12; [0083]) of a first conductivity type (p-type);
a second semiconductor layer (12; Fig 13C; [0088]) of a second conductivity type (n-type), the second semiconductor layer (12) being arranged adjacent to the first semiconductor layer (61);
a third semiconductor layer (53) of the first conductivity type (p-type), the third semiconductor layer being arranged adjacent to the second semiconductor layer (12); and
a fourth semiconductor layer (14) of the second conductivity type (n-type), the fourth semiconductor layer being arranged adjacent to the third semiconductor layer (53), wherein a part of the first semiconductor layer (61) is an active layer (613) adjacent to the second semiconductor layer (12),
Furuta does not disclose that “a dopant concentration of the active layer is higher than or equal to a dopant concentration of the third semiconductor layer, and 
a thickness of the third semiconductor layer is thinner than a thickness of the second semiconductor layer, and 
a dopant concentration of the second semiconductor layer is lower than the dopant concentration of the third semiconductor layer” as recited in claim 1.
Uchida (US 2019/0070864 A1; hereinafter Uchida) (Fig.1; [0059]) discloses light emitting thyristor (200) comprising: first, second, third, and fourth semiconductor layer (110, 120, 130, 140) with the third layer’s thickness (130) being smaller than the second layer (120) however the doping concentrations of the layers (Fig.15) are not what is claimed in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 8, 2022